UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4788


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLAUDE ARTHUR VERBAL, II,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cr-00114-CCE-1; 1:13-cr-00121-CCE-1)


Submitted:   April 13, 2015                 Decided:   April 22, 2015


Before WILKINSON and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert L. McClellan, IVEY, MCCLELLAN, GATTON & TALCOTT, L.L.P.,
Greensboro, North Carolina, for Appellant.        Frank Phillip
Cihlar, Gregory Victor Davis, Joseph Brian Syverson, Tax
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Claude       Arthur    Verbal,      II,       pled       guilty      to   conspiracy      to

defraud    the    United     States,         in    violation         of   18    U.S.C.    § 371

(2012), aiding and assisting in the preparation of a false tax

return, in violation of 26 U.S.C. § 7206(2) (2012), health care

fraud, in violation of 18 U.S.C. §§ 2, 1347(a)(2) (2012), and

money   laundering,         in   violation          of    18     U.S.C.        §§ 2,    1957(a)

(2012).     The district court calculated Verbal’s Guidelines range

at 108 to 135 months’ imprisonment, U.S. Sentencing Guidelines

Manual (2013), and sentenced Verbal to 135 months’ imprisonment.

     On appeal, counsel has filed a brief pursuant to Anders v.

California,       386 U.S. 738    (1967),       stating         that     there     are   no

meritorious issues for appeal, but raising as issues for review

whether     the    district          court        reversibly         erred     in     accepting

Verbal’s      guilty    plea     and    abused        its      discretion        in    imposing

sentence.        Verbal was informed of his right to file a pro se

supplemental brief, but he has not done so.                            The Government did

not file a brief.          We affirm.

     Because       Verbal      did     not    move       in    the     district        court   to

withdraw his guilty plea, the adequacy of the Fed. R. Crim. P.

11 hearing is reviewed for plain error only.                              United States v.

Martinez, 277 F.3d 517, 524-27 (4th Cir. 2002).                                To demonstrate

plain error, a defendant must show: (1) there was error; (2) the

error   was    plain;      and   (3)    the       error       affected     his      substantial

                                              2
rights.       United States v. Olano, 507 U.S. 725, 732 (1993).                                   In

the    guilty       plea      context,       a    defendant          meets      his     burden    to

establish that a plain error affected his substantial rights by

showing a reasonable probability that he would not have pled

guilty     but       for      the     district          court’s       Rule        11    omissions.

United States v. Massenburg, 564 F.3d 337, 343 (4th Cir. 2009).

       Our review of the transcript of the guilty plea hearing

leads    us    to      conclude       that       the    district          court    substantially

complied      with     the     mandates      of        Rule    11   in     accepting      Verbal’s

guilty    plea.             Critically,          the    transcript         reveals       that    the

district      court         ensured    that       the     plea       was    supported       by    an

independent         basis     in    fact     and       that     Verbal      entered      the     plea

knowingly        and        voluntarily          with     an        understanding         of     the

consequences.          United States v. DeFusco, 949 F.2d 114, 116, 120

(4th Cir. 1991).              Any omissions by the district court did not

affect Verbal's substantial rights.                           See Massenburg, 564 F.3d at

343.     Accordingly, Verbal has not met his burden under plain-

error review to show that the district court’s acceptance of

his guilty plea warrants reversal.

       Turning         to     Verbal’s            sentence,          we      review       it     for

reasonableness              “under      a         deferential              abuse-of-discretion

standard.”        Gall v. United States, 552 U.S. 38, 41, 51 (2007).

This     review        entails        appellate          consideration            of    both     the

procedural       and        substantive          reasonableness            of     the    sentence.

                                                   3
Id. at     51.         In       determining        procedural        reasonableness,          we

consider       whether       the    district       court    properly        calculated     the

defendant’s       advisory          Guidelines      range,    gave         the   parties      an

opportunity to argue for an appropriate sentence, considered the

18 U.S.C. § 3553(a) (2012) factors, selected a sentence based on

clearly erroneous facts, and sufficiently explained the selected

sentence.       Id. at 49–51.

       If the sentence is free of “significant procedural error,”

we    review     it    for      substantive        reasonableness,          “tak[ing]      into

account the totality of the circumstances.”                            Id. at 51.           Any

sentence       within       a    properly      calculated       Guidelines        range       is

presumptively          substantively        reasonable.              United      States       v.

Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct.
421   (2014).         Such      a   presumption       can    only     be    rebutted     by    a

showing that the sentence is unreasonable when measured against

the § 3553(a) factors.              Id.

       In this case, the district court correctly calculated and

considered the advisory Guidelines range, heard argument from

counsel, and heard allocution from Verbal.                          The court explained

that the 135-month sentence was warranted in light of the nature

and circumstances of Verbal’s offense conduct, his history and

characteristics, and the need for the sentence to deter criminal

conduct.       18 U.S.C. § 3553(a)(1), (2)(B).                  Verbal does not offer

any    grounds        to    rebut     the   presumption         on     appeal     that      his

                                               4
within-Guidelines           sentence       is       substantively           reasonable.

Accordingly, we conclude that the district court did not abuse

its discretion in sentencing Verbal.

       Finally, in accordance with Anders, we have reviewed the

remainder     of   the      record    in     this    case    and     have    found     no

meritorious issues for appeal.               We therefore affirm the district

court’s    judgment.         This    court      requires     that    counsel    inform

Verbal, in writing, of the right to petition the Supreme Court

of the United States for further review.                       If Verbal requests

that   a   petition    be    filed,    but      counsel     believes    that    such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                          Counsel’s motion

must state that a copy thereof was served on Verbal.

       We dispense with oral argument because the facts and legal

contentions    are    adequately       presented      in    the     materials    before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           5